Judgment unanimously affirmed, with costs. A fair construction of the documentary evidence herein,' without regard to the incompetency proceeding affecting Sally G. Gardiner, leads to the conclusion that Duck Island Beach was allotted in the partition action to Sally G. Gardiner by force of the language of the allotment to her of “ Duck Island and the meadows adjoining said Island not hereinafter allotted ” since there was no specific allotment “ hereinafter ” to the defendants’ predecessors or any one else of any part of Duck Island Beach, which in fact contain meadows and adjoins Duck Island. The result herein is arrived at without considering the alleged conversation had with Mrs. Henderson, deceased. Present — Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ.